Citation Nr: 0127148	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970.  Service in Vietnam from October 1968 to January 
1969 is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which reopened the veteran's 
previously-denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and denied the 
claim on the merits.  The previous procedural history will be 
discussed in the factual background section below.


FINDINGS OF FACT

1.  The veteran served in Vietnam.  The veteran received the 
Purple Heart medal and is considered to be a veteran of 
combat.

2.  Board decisions dated October 1982, January 1987 and May 
1993 denied the veteran's claim of entitlement to service 
connection for PTSD.

3.  Following the May 1993 Board decision, evidence has been 
submitted which is not cumulative or duplicative of evidence 
previously of record, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran has diagnosed PTSD which has been attributed 
by physicians to stressors which he experienced during his 
service in Vietnam.



CONCLUSIONS OF LAW

1.  The Board's May 1993 decision is final.  Evidence 
submitted since the Board's May 1993 decision is new and 
material;  the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100 (2001).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately is seeking to establish entitlement 
to service connection for that disorder.  For initial 
consideration by the Board is the matter of whether the 
veteran has submitted new and material evidence which is 
sufficient to reopen his previously denied claim.

In the interest of clarity, the Board will initially review 
the factual background of this appeal.  The Board will then 
discuss the law and regulations pertaining to his case.  
Finally, the Board will analyze the issue on appeal and 
render a decision.

Factual Background

Evidence of record at the time of the Board decision in May 
1993

The relevant evidence of record at the time of the May 1993 
Board denial of the veteran's claim may be summarized as 
follows.  

Service medical records show that on his May 22, 1968 pre-
enlistment medical history report, the veteran reported 
experiencing "nervous trouble".  His May 29, 1968 enlistment 
examination report is negative for any psychiatric complaints 
or findings.  

Service personnel records show that the veteran was assigned 
temporary additional duty in Vietnam from October 1968 to 
January 1969 as a member of a U.S. Naval Mobile Construction 
Battalion.  The records indicate that in January 1969, the 
veteran was authorized to wear the Vietnam Service Medal with 
one bronze star in connection with his service in the above 
unit.

Service medical records further show that in November 1998 
[while he was service in Vietnam] the veteran was treated for 
a 11/2-inch by 1/2-inch laceration of the right forearm which 
required cleaning and suturing.  The cause of the wound was 
not recorded.  

In March 1969, a physician suggested that the veteran should 
possibly be evaluated for marked anxiety.  The veteran was 
hospitalized in September 1969 for treatment of a back 
problem, during which time he was psychiatrically evaluated 
because of bed-wetting; the evaluation resulted in a 
diagnosis of passive-dependent personality.  In February 
1970, the veteran was again evaluated.  He reported that he 
had suffered from enuresis intermittently his entire life.  
After evaluating the veteran, the examiner concluded that 
there was no evidence of psychosis, neurosis or organic brain 
disease.  A Medical Board thereafter recommended the 
veteran's discharge from service for psychogenic enuresis.

The evidence of record at the time of the May 1993 Board 
decision also included several copies of the veteran's DD 
Form 214N, the first of which was received in April 1970, and 
which were evidently received directly from the National 
Personnel Records Center (NPRC).  The DD Form 214N shows that 
the veteran was awarded the Purple Heart medal.

During a September 1970 VA examination, the veteran appeared 
apprehensive, tense, and nervous; he was diagnosed with 
neuropsychiatric problem.  VA and private treatment records 
for March 1971 to August 1991 show that the veteran was 
treated beginning in 1979 for symptoms including anger, 
depression, suicidal ideas, anxiety and amnesia.  His 
diagnoses include paranoid and explosive personalities, adult 
adjustment reaction, situational depression, and nonpsychotic 
organic brain syndrome.  

In September 1981, the veteran was diagnosed with PTSD after 
reporting symptoms including flashbacks related to Vietnam 
and nightmares.  Later in September 1981, while hospitalized 
for evaluation, the veteran was diagnosed with a paranoid 
personality disorder; the treating physician specifically 
found that the veteran did not have PTSD, although he noted 
that the veteran at one time may have fit the criteria for 
PTSD.  

Treatment reports for 1983 and thereafter show that the 
veteran's treating physicians considered him to have PTSD, 
based on factors such as serving in Vietnam for 12 to 16 
months in combat zones, and his reported symptoms including 
nightmares and intrusive thoughts of his service experiences.  
Notably, a September 1983 treatment note indicates that a 
detailed accounting of the veteran's stressors was reviewed, 
and that his treating physician believed that a PTSD 
diagnosis was warranted.  In May 1988, the veteran was 
assigned a diagnosis of rule out PTSD, although he was 
concomitantly diagnosed with schizoaffective disorder, 
passive-aggressive personality disorder, and cannabis 
dependence.  The treatment records show that the veteran 
experienced occasional problems with alcohol and street 
drugs.

In several statements, as well as in testimony at personal 
hearings in December 1981 and June 1984, the veteran reported 
serving in the Seabees in Vietnam.  His stressful experiences 
in service included a friendly fire incident in which the 
truck he was driving was damaged; two occasions in which his 
truck struck landmines; an occasion in which he ran over a 
child in Vietnam; involvement in numerous firefights during 
the TET offensive which resulted in the veteran being 
credited with 126 kills; an incident in which he witnessed 
the death of a friend; another in which he found the 
decapitated head of another friend; and another in which he 
attempted to hold in the guts of a dying soldier.  The 
veteran also reported stressors such as killing three 
Vietnamese persons.  The veteran indicated that he was first 
treated after service for psychiatric problems in 1979.
 
On VA examination in November 1980, the veteran reported 
experiencing several psychiatric symptoms such as anger 
outbursts, difficulty with interpersonal relationships, and 
impulsiveness, although no mention was made of his service 
experiences.  The examiner concluded that the veteran did not 
have a true post traumatic stress neurosis, paranoid 
personality disorder with explosive outbursts was diagnosed.

In a March 1981 examination report, S.C.C., Jr., M.D., and 
W.S.B., M.D., noted that the veteran had reported 
experiencing many problems since Vietnam.  They noted that 
the veteran had residual psychological difficulty from 
Vietnam, and violent outbursts which appeared to be related 
to his experiences in Vietnam.

In a July 1981 psychiatric examination report, H.A.W., M.D., 
reported that the veteran had stated that he had served two 
tours as a Seabee in Vietnam, where he had been wounded twice 
and had earned nine medals.  The veteran reported 
experiencing nightmares of Vietnam, and recalled vividly that 
he was credited with 126 confirmed kills, 13 of which 
involved hand to hand combat.  Dr. H.W.'s clinical impression 
of the veteran was that he exhibited a serious borderline 
personality disorder manifested by longstanding maladaptive 
behavior with unstable mood, inappropriately intense anger 
and lack of control of his anger.

In October 1982, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
characterized as posttraumatic stress syndrome.  In essence, 
the Board, after a review of the record, determined that the 
veteran's psychiatric disability stemmed from a personality 
disorder, for which service connection could not be granted.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2001) [congenital or 
developmental defects, including personality disorders, are 
not diseases or injuries within the meaning of the applicable 
legislation].  

In a March 1983 statement, W.L.G., a counseling psychologist, 
indicated that, in his opinion, the classic symptoms for PTSD 
were evident in the veteran's case.  He noted that the 
veteran had a history of six months or more action on the 
battlefield.

On VA examination in February 1984, the veteran reported that 
his psychiatric symptoms had existed since service.  After 
evaluating the veteran, the examiner addressed the pertinent 
criteria for assigning a diagnosis of PTSD, and explained in 
detail why the veteran met the referenced criteria.  
Specifically, the examiner noted that the veteran's reported 
combat experiences and shrapnel wounds represented 
significant stressors.  The examiner concluded that the 
veteran had PTSD.

In a March 1985 statement, the U.S. Army and Joint Services 
Environmental Support Group (ESG) (currently the U.S. Armed 
Services Center for Research of Unit Records) confirmed that 
the veteran served in Vietnam from October 1968 to January 
1969, and that his base camp was close to a combat base.  
According to the ESG, the history for the veteran's unit from 
October 1968 to January 1969 did not document any deaths by 
enemy action, but did indicate that four personnel were 
awarded the Purple Heart.  The veteran was not identified as 
one of the recipients.  

The ESG further reported that the unit history documented 
very little indication of hostile activity by enemy forces 
while the veteran was in Vietnam.  However, the ESG noted 
that on October 21, 1968, a 5 ton truck struck a landmine 
without any resultant casualties; the driver was not 
identified, and this was apparently the only reference to a 
landmine incident involving a truck during the veteran's 
period of service in Vietnam.  The ESG also indicated that on 
January 12, 1969, 4 rockets struck the veteran's base camp, 
causing minor damage but no casualties.  The ESG noted that 
the TET offensive began in February 1969, after the veteran's 
departure from Vietnam.  

In a January 1987 decision, the Board denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD.  Although 
acknowledging that "[PTSD] has been consistently reported as 
the psychiatric diagnosis descriptive of the veteran's 
complaints" in medical reports generated after the October 
1982 Board decision, the Board stressed "the absence of 
verification of stressors claimed by the veteran".  The Board 
alluded to statements made by the veteran on such matters as 
the length of his tour in Vietnam which did not square with 
the official record.

During a VA examination in January 1992, the veteran reported 
serving in Vietnam for seven months, although the examiner 
noted that his own review of the record revealed that the 
veteran had in fact served only for about three months in 
Vietnam.  The veteran reported that he had developed 
psychiatric symptoms in service, and described symptoms 
including flashbacks, assaultive behavior, explosive 
outbursts, and a startle response.  The examiner noted that 
on mental status examination, the veteran exhibited none of 
the interpersonal malaise or anxiety often seen in PTSD.  The 
examiner therefore concluded that the veteran did not have 
PTSD, and he explained that while it might be convenient to 
blame the veteran's outbursts and lack of self control on 
PTSD, there simply was no evidence to support that diagnosis.  
The examiner instead diagnosed marijuana dependence and also 
noted that the veteran had a mixed personality disorder.

A May 1992 private hospital report indicates that the veteran 
reported experiencing heavy combat in service as well as 
recent symptoms related to his Vietnam experiences.  The 
veteran was diagnosed with PTSD, recurrent major depression, 
marijuana abuse, and rule out organic personality disorder.

The May 1993 Board decision

The May 1993 Board decision determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for PTSD.  The Board decision noted 
that the prior evidence of record did not include any 
evidence of stressors related to the veteran's period of 
service which had been confirmed, and concluded that the 
newly added evidence similarly did not include evidence 
showing that the veteran had experienced stressors in Vietnam 
productive of PTSD.  The Board decision also concluded that 
the veteran's claimed stressors were not supported by the 
record and further concluded that the added evidence did not 
establish that the veteran had PTSD.

The veteran appealed the May 1993 Board decision to the 
United States Court of Appeals for Veterans Claims [the 
Court].  His representative thereafter sought to withdraw his 
appeal.  In May 1994, the Court issued an order dismissing 
the veteran's appeal with respect to the May 1993 Board 
decision.

Additional evidence

On June 4, 1998, the veteran's representative submitted a 
statement which was accepted by the RO as a request to reopen 
the veteran's previously-denied claim of entitlement to 
service connection for PTSD. 

Pertinent evidence since added to the record includes a 
September 1999 statement by a VA physician, a September 1999 
VA examination report and a copy of Temporary Additional Duty 
orders pertaining to the veteran.

The September 1999 statement by a VA physician indicates that 
the veteran had been in treatment at a VA hospital since at 
least 1988, at that his diagnoses include PTSD, organic 
hallucinosis and recurrent major depression.  With respect to 
PTSD, the physician essentially indicated that the diagnosis 
was based on the veteran's service in Vietnam from August 
1968 to February 1969 and stressors encountered therein, 
including striking an anti-tank mine (with concomitant head 
trauma and loss of consciousness for days thereafter), and 
the receipt of shrapnel injuries.  The physician also noted 
that the veteran's friend, G.W.J., died while standing next 
to the veteran in Vietnam, and that the veteran continued to 
experience flashbacks of the referenced incident.  The 
physician also described several other symptoms supporting a 
diagnosis of PTSD.

At his September 1999 VA examination, the veteran reported 
serving in Vietnam from August 1968 to February 1969, and 
described the stressful incidents he experienced as including 
running over an anti-tank mine, and receiving shrapnel 
injuries.  He also reported witnessing the combat death of a 
friend in Vietnam.  The examiner noted that the veteran's 
reported stressors met the criteria for assigning a diagnosis 
of PTSD.  

The Temporary Additional Duty orders indicate that the 
veteran, along with several other people, was assigned for 5 
days as an Official Command Courier in Vietnam starting on or 
about October 17, 1968, and that he was authorized to possess 
and carry arms and ammunition in connection with that 
assignment.

Pertinent Law and Regulations

 Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Service connection - PTSD

Prior to June 18, 1999, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

On June 18, 1999, during the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997.  As amended, 
§ 3.304(f) provides:  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  64 Fed. Reg. 32807-32808 
(1999). 

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VBA's Adjudication Procedure Manual, 
M21-1, the evidence necessary to establish the incurrence of 
a recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Finality/new and material evidence

In general, Board decisions and unappealed rating decisions 
are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108 (West 1991), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  There must 
be new and material evidence as to each and every aspect of 
the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring VA's 
duty to assist has been fulfilled.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).

The VCAA

The Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)] redefines the obligations of VA with respect to its 
statutory duty to assist veterans in the development of their 
claims.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).

Moreover, while final regulations to effectuate the VCAA were 
published on August 29, 2001 with the same effective date of 
the VCAA, November 9, 2000, see 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)], the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  Because the instant appeal to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Analysis

Finality/new and material evidence

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for PTSD was denied in 
October 1982 and January 1987 Board decisions.  In May 1993, 
the Board determined that new and material evidence had not 
been presented to reopen the claim for service connection for 
PTSD.

The October 1982 and January 1987 Board decisions are final.  
See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).  While the veteran initially appealed the May 1993 
Board decision, the Court dismissed his appeal in May 1994 at 
his representative's request; the May 1993 Board decision is 
therefore final as well.  Accordingly, in order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The record reflects that the RO, in the October 1999 rating 
decision from which the current appeal originates, reopened 
the veteran's claim for service connection for PTSD.  The 
Board nevertheless finds that the preliminary matter of 
whether new and material evidence has been submitted to 
reopen the claim still must be addressed before the actual 
merits of the claim can be addressed.  The law is clear that 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  See also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

After having reviewed the complete record, the Board is of 
the opinion that the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for PTSD.  The May 1993 Board decision 
essentially denied the veteran's claim on the basis that the 
stressors claimed by the veteran to have resulted in PTSD 
were not corroborated by any evidence of record, and further 
that the evidence did not adequately demonstrate that the 
veteran actually had PTSD.  Since filing to reopen his claim, 
the veteran has submitted Temporary Additional Duty orders 
showing that he was assigned to courier duty for his unit in 
Vietnam during the period in which the ESG, in March 1985, 
confirmed that a truck in the veteran's unit had struck a 
landmine.  In the Board's opinion, this evidence tends to 
corroborate the veteran's claimed stressor of having struck a 
landmine while driving a truck in Vietnam.  

The evidence added to the record also includes a September 
1999 statement by a VA physician and the report of a 
September 1999 VA examination, both of which diagnose the 
veteran with PTSD based on his alleged stressors (including 
the landmine incident) as well as his report of psychiatric 
symptoms.  The Board finds that the September 1999 statement 
and examination report provide stronger and more recent 
evidence that the veteran does in fact currently have PTSD as 
a result of his period of service.
 
Since the above evidence tends to corroborate at least one of 
the veteran's claimed stressors and also provide evidence 
that a current diagnosis PTSD exists, the Board concludes 
that such evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In so concluding, the Board is mindful 
that, in Hodge, 155 F.3d at 1363, the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened. 

Duty to assist

Having reopened the veteran's claim, VA now has a duty to 
make reasonable efforts to assist him in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) [codified at 38 U.S.C. § 
5103A].  In the instant case, however, the Board believes 
that there is ample medical and other evidence now of record 
to adjudicate this claim.  In any event, the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim, and he 
has done so.  Moreover, the veteran has not identified any 
outstanding medical evidence which should be obtained.  Thus, 
no further development is required in order to comply with 
VA's statutory duty to assist him in the development of his 
claim.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

Taking the third § 3.304(f) PTSD element (evidence of an in-
service stressor) first, the Board notes that, according to 
his DD 214N, the veteran received the Purple Heart medal.  
The only evidence on file even suggesting that the veteran 
may not have been awarded the Purple Heart consists of the 
March 1985 report by the ESG which indicates that, as of the 
time the veteran's unit history was compiled, he was not 
identified as the recipient of such an award in Vietnam.  
However, that because the veteran's DD-214N was directly 
provided by an agency of the U.S. Government (the NPRC), 
reliance upon it as evidence that he in fact was awarded the 
Purple Heart is consistent with the well-recognized reliance 
placed by VA upon service department determinations.  See 38 
C.F.R. § 3.203 (2001); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

The Board notes that the version of 38 C.F.R. § 3.304(f) 
extant prior to June 18, 1999 essentially recognized the 
Purple Heart medal as indicative of combat.  The current 
version of 38 C.F.R. § 3.304(f) does not expressly refer to 
the Purple Heart, but the Board need not comment on the 
significance of this, since 38 C.F.R. § 3.304(f) was amended 
during the pendency of the veteran's claim, thereby entitling 
the veteran to application of the version of 38 C.F.R. 
§ 3.304(f) which is most favorable to his claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) [where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so].  

According to the March 1985 statement by ESG, the veteran's 
unit in Vietnam was subject to in enemy action.  Given this 
uncontroverted fact, as well as the veteran's award of the 
Purple Heart, which is indicative of wounds received in 
combat, and a service medical record which shows that he 
sustained a laceration in Vietnam the Board concludes that 
the veteran did serve in combat during service and that 
38U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d) are accordingly 
applicable.  

The Board comments in passing that as discussed above it has 
based its finding that 38 U.S.C. § 1154 is applicable in this 
case on the award of the Purple Heart noted on the veteran's 
form DD-214N.  The Board is aware that numerous statements 
which have been made by the veteran over the years appear to 
be gross exaggerations of the truth.  However, this case is 
unlike cases such as Duran v. Brown, 7 Vet. App. 216, 220 
(1994) [Justus presumption of credibility does not apply if 
the evidence is inherently false or untrue] and Samuels v. 
West, 11 Vet. App. 433, 436 (1999) [where a veteran sought 
service connection for PTSD, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors].  Here, there is evidence of service in 
Vietnam and official evidence of the award of the Purple Hear 
medal.  The Board need not explore further the credibility of 
all of the veteran's statements.   

Turning now to the first § 3.304(f) PTSD element (a current 
diagnosis of PTSD), the record reflects that prior to 1993, 
there was conflicting medical evidence concerning whether or 
not the veteran had PTSD.  As an example, VA and private 
treatment notes show that the veteran was diagnosed with PTSD 
in September 1981, but that later that month his treating 
physicians determined instead that he had a personality 
disorder.  In February 1984, a VA examiner concluded that the 
veteran did have PTSD.  A January 1992 VA examiner concluded 
that the veteran did not have PTSD, but rather substance 
dependence and a personality disorder.

In connection with the instant claim, the veteran's treating 
physician submitted a statement in September 1999 concluding 
that the veteran had PTSD, and explaining the basis for his 
conclusion.  In addition, a subsequent September 1999 VA 
examiner, after reviewing the evidence on file, agreed that 
the veteran had PTSD based on his service experiences.

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the opinions of the February 
1984 VA examiner, the September 1999 treating physician, and 
the September 1999 VA examiner, all of which diagnose PTSD, 
than it does on the opinions of the November 1980 and January 
1992 examiners, as well as that of Dr. H.W. and other 
physicians suggesting that the veteran does not have PTSD.  
In this regard the Board notes that the February 1984 
examiner provided detailed and cogent reasons to support his 
diagnosis of PTSD in the veteran, as did the September 1999 
treating physician.  Both opinions acknowledged the veteran's 
claimed service experiences and addressed his current 
symptomatology in relation to those experiences.  The 
September 1999 VA examiner's opinion was based on a review of 
the claims file, including the opinions against the claim.  
In contrast, the opinions suggesting that the veteran does 
not have PTSD are dated prior to 1993 and provide only 
minimal, if any, rationale for the conclusions of the 
respective authors.

Moreover, VA and private treatment records since 1983 support 
the presence of PTSD.  The Board recognizes that the veteran 
almost certainly has personality disorders and possibly other 
psychiatric disorders as well.  Nevertheless, the Board is 
persuaded that the VA medical opinions from 1984 and 1999, 
when viewed as a whole, indicate that the veteran does indeed 
have PTSD which is related to his period of service.  The 
Board therefore concludes that the veteran has satisfied the 
first and second elements of 38 C.F.R. § 3.304(f).

In summary, for the reasons and bases set forth above, the 
Board finds that the record contains credible evidence of an 
in-service stressor and a diagnosis of PTSD which is related 
to the veteran's service.  The requirements of 38 C.F.R. 
§ 3.304(f) have accordingly been met and the benefit sought 
on appeal is therefore granted.  



ORDER

Entitlement to service connection for PTSD is granted. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

